Citation Nr: 0301573	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2002, the veteran 
testified before the undersigned Acting Member of the 
Board.  


REMAND

The veteran seeks entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a certificate of eligibility for assistance in 
acquiring a special home adaptation grant.  

Applicable regulations provide that specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or (3) the loss or 
loss of use of one lower extremity, together with 
residuals of organic disease or injury or with loss of use 
of one upper extremity, which so affect the functions of 
balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The phrase 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in 
both eyes with 5/200 visual acuity or less; or (2) 
includes the anatomical loss or loss of use of both hands.  
The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 
3.809a.

The veteran is service-connected for sciatic paralysis, 
right, rated as 80 percent disabling; residuals of a 
gunshot wound to the abdomen, rated as 50 percent 
disabling; sciatic paralysis, left, incomplete, rated as 
20 percent disabling; and dorsal lumbar laminectomy, 
postoperative, with arthritis, rated as non-compensably 
disabling.  In addition, the veteran is service-connected 
for loss of use of the right foot.  The veteran also has 
nonservice-connected anatomical loss of the left foot.  
The veteran is assigned a total rating for his service-
connected and nonservice-connected loss of use of the 
lower extremities.  The veteran is also receiving special 
monthly compensation.  

The veteran presented various contentions at the time of 
his personal hearing and subsequent to his claim being 
forwarded to the Board for review.  The veteran maintains 
that he is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing on the 
basis that he has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  The 
veteran's right lower extremity is service-connected.  He 
asserts that his left lower extremity disability should 
also be service-connected.  The record reflects that the 
veteran stepped on a nail with his left foot.  This 
incident resulted in infection and osteomyelitis.  
Eventually, the veteran underwent a below the knee 
amputation.  The veteran asserts that his service-
connected gunshot wound resulted in poor circulation in 
his left lower extremity.  When the veteran stepped on the 
nail, the poor circulation prevented him from feeling the 
nail and caused him to develop infection.  In addition, 
the veteran asserts that his service-connected right lower 
extremity disability negatively affected his left lower 
extremity.

The Board notes that an August 1988 rating decision denied 
service connection for a left lower extremity disability 
as secondary to sciatic paralysis.  However, the veteran 
has recently submitted new evidence supporting his claim.  
In addition, he also raised the allegation that his left 
lower extremity disability is secondary to his right lower 
extremity disability.  The Board notes that the issue of 
service connection for a left lower extremity disability 
to include a below the knee amputation must be resolved 
prior to the consideration of the two issues on appeal.  
As such, this case must be remanded for the RO to 
initially consider service connection for a left lower 
extremity disability to include a below the knee 
amputation.  The RO should be mindful of the prior RO 
decision as well as the veteran's newly submitted 
evidence.

Finally, the veteran should be provided notice of the 
directives of Veterans Claims Assistance Act (VCAA) and 
the RO should ensure that the veteran's claim is developed 
in accordance with the VCAA and that he is notified in 
accordance with the VCAA.  

Accordingly, these matters are hereby REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from 
the veteran's local VA hospital as well 
as H. Kyle Sheets, M.D., and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should 
be duly notified.  The veteran should 
be informed that he may submit 
additional medical records, also.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
VCAA.

3.  The RO should review the veteran's 
claim for entitlement to service 
connection for a left lower extremity 
disability to include a below the knee 
amputation as secondary to his service-
connected disabilities on a new and 
material basis, taking into 
consideration all new evidence of 
record, particularly the newly 
submitted medical evidence.  If that 
claim is not resolved to his 
satisfaction, the veteran and his 
representative should be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 U.S.C.A. 
§ 7105(d) as to this issue.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim of 
entitlement to a certificate of 
eligibility for assistance in acquiring 
specially adapted housing or a 
certificate of eligibility for 
assistance in acquiring a special home 
adaptation grant.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

5.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




